DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's listing of claims provided 06 April 2021 is acknowledged.  No claim amendments, cancellations, or additions have been made.  Claims 163-168 are pending and under consideration.



Information Disclosure Statement
The information disclosure statement filed 06 April 2021 has been considered.  An initialed copy of the IDS accompanies this Office Action.  

Applicant’ request for review of the prosecution histories provided is acknowledged and listed in the search notes.  References made of record in those applications have not been separately considered unless they were included on the PTO/SB/08 and copies provided.



Specification
The Substitute Specification provided 31 March 2020 is acknowledged and has been entered.  In view of the Substitute Specification, the previous objection to the Specification is withdrawn.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 163-168 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The rejection of record set forth in the previous office action is incorporated here in full.  A discussion of the Field of the Invention, the State of the Art, and the Specification’s Disclosure can be found there. 
Claim Amendments
No claim amendments, additions, or cancellations have been made.  
Applicant’s Arguments and Examiner’s Response
Applicant argues in the Remarks filed 06 April 2021 that the structure of the antigen-binding region to which the anti-idiotypic antibodies binds is recited in the claims in the form of CDR sequences or variable region sequences.  Applicant also points to the disclosure at [0024], 
Applicant’s arguments have been fully considered but are not convincing for the reasons of record.  It is again noted that the Federal Circuit has rejected the notion that a disclosure can provide written description support for a claimed antibody simply by describing the target to which the antibody binds.  Amgen Inc., v. Sanofi, LLC, 872 F.3d. 1367, 1378 (Fed. Cir. 2017).  Here, the target is the antigen-binding domains recited in the claim.  The claims do not define any structure for the anti-idiotypic antibody claimed; but rather only for the target to which the anti-idiotypic antibody binds.  In addition, Applicant has not prepared any anti-idiotype antibodies to antibodies that bind 5T4.  No structure, such as a set of six CDRs, that would provide the function of binding any one of the reference anti-5T4 antibodies at the antigen binding site has been provided.  Accordingly, Applicant also has not provided either a representative number of species or identifying characteristics of anti-idiotype antibodies against anti-5T4 antibodies to meet the written description requirement. 
The disclosure in the specification noted above is acknowledged, as is the absence of a need to describe that which is conventional or routine.  It is unclear if the paragraphs referenced in the Remarks are with respect to the published application, since neither the original or substitute specifications have paragraph numbers.  Nevertheless, while it is acknowledged that the disclosure at least at [0023] and [0503]-[0505] of the published application expressly state that anti-idiotypic antibodies are part of the invention, the mere wish or desire that they be included is not by itself sufficient to show possession.  Likewise, a method of making anti-idiotypic antibodies may well be routine and conventional, but a claimed invention may well be enabled by conventional methodology without the claimed products being sufficiently described so as to satisfy the written 




Allowable Subject Matter 
No claim is allowed.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri generally 7:30-6:00 (with midday flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/JESSICA H ROARK/             Primary Examiner, Art Unit 1643